Title: From Thomas Jefferson to Caesar A. Rodney, 24 June 1802
From: Jefferson, Thomas
To: Rodney, Caesar A.


            Dear SirWashington June 24. 1802.
            Your favor of the 19th. & 21st. was recieved last night. the contents of it shall be inviolably kept to myself. I shall advise with my constitutional counsellors on the application relative to mr Mc.lane. some considerations occur at once, that a trial & acquittal, where both parties are fully heard, should be deemed conclusive; that on any subsequent complaint it cannot be regular to look to any thing farther back than the trial; that to do this would expose us to a charge of inconsistency which would do great injury to the republican cause; that he could now be removed only on the principle of a general removal of all federalists, a principle never yet avowed by any one; that nothing short of this would reach him because his acquittal puts him on better ground than others. there may be considerations however, opposed to these; and they shall have their weight. I do not see any thing charged in the papers subsequent to his former trial. electioneering activity subsequent to that would be deemed serious. but I presume he is passive in that way. of those who may justly claim attention in the appointment to offices, could not the places of commissioners of bankruptcy be of some avail?—I have never seen, nor before heard of, the piece called Love & Madness in which you mention Logan’s speech to be inserted, and should be glad to see it if you have the book. We shall leave this the 22d. of July to pass the two sickly months of Aug. & Sep. somewhere off of the tide waters; myself at Monticello of course. I mention this because you speak of being here in August, and I should regret my absence. I wish your visit could rather be immediate: and with the present rapidity of the stage, a flying trip from Wilmington to this place is nothing. Accept assurances of my great esteem & respect.
            Th: Jefferson
          